t c memo united_states tax_court carol a johanson and alfred f melzig jr petitioners v commissioner of internal revenue respondent docket no filed date c and j entered into a marital settlement agreement in connection with a divorce terminating their marriage which was characterized as a marriage of long duration under california law cal fam law code sec west the agreement provided that j would make monthly spousal support payments of dollar_figure each from a date specified in the agreement through date the agreement contained no provision regarding continuation or termination of the payments in the event of c’s death before date the cal fam law code sec provides that in the absence of an agreement in writing support payments terminate upon the death of the payee spouse sec_71 i r c provides that to constitute alimony or separate_maintenance payments there must be no liability to make any such payment for any period after the death of the payee spouse held since j has no liability to make payments after the death of c the periodic_payments to c constitute gross_income includable as alimony payments under sec_71 i r c they are therefore taxable to c marjorie a o’connell for petitioners jeffrey e gold and ann m welhalf for respondent memorandum findings_of_fact and opinion nims judge by deficiency_notice dated date respondent determined a deficiency in petitioners’ income_tax for in the amount of dollar_figure and a penalty under sec_6662 and b in the amount of dollar_figure unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for all relevant times hereunder rule references are to rules contained in the tax_court rules_of_practice and procedure respondent concedes the aforementioned penalty consequently the only issue remaining for decision is whether the payments totaling dollar_figure which petitioner carol a johanson petitioner or carol received in from her former spouse john weiler john are taxable as alimony under sec_71 petitioners resided in california when they filed their petition findings_of_fact some of the facts have been stipulated and are so found petitioner and john the parties were married on date and separated on or about date at the time of the separation the parties had one minor child seth weiler born date on date the parties each filed a petition in the superior court of california county of santa clara for dissolution of the marriage which actions were then consolidated the parties subsequently executed a marital settlement agreement agreement and the superior court thereafter on date entered a judgment of dissolution approving and incorporating by reference the agreement the agreement recited that it was to be subject_to and interpreted under the laws of california as required by the agreement john made payments to petitioner totaling dollar_figure as spousal support in the purpose of the agreement is stated to be to make a final and complete settlement of all rights and obligations arising out of our marital relationship among other things the agreement provides -- t hat the terms of this agreement constitute a fair and equal division of the assets and debts and that neither party owes an equalization payment to the other --carefully spelled out arrangements for child custody and support these arrangements are separate and apart from the provisions for spousal support see infra --that john would receive all of the stock of sea supreme inc a company in which the parties owned a 50-percent interest and would hold carol harmless from its debts and obligations carol agreed with john’s valuation in the vicinity of dollar_figure million --detailed provisions for spousal support the provisions for spousal support are as follows iv spousal support each party is aware of the right of each party to receive spousal support from the other party based upon the relative income and needs of the parties and the duration of the marriage both parties are aware that this marriage is one considered and characterized as a marriage of long duration as a result certain responsibilities for support may exist between the parties for some unknown length of time after separation and after a dissolution is entered unless both parties freely and voluntarily waive their rights to support and agree to the termination of the courts sic jurisdiction over the issue of spousal support once this waiver and agreement is entered it is non-reversible and may work a considerable hardship on either one or both of the parties being aware of the above the court will retain jurisdiction over john’s right to collect spousal support from carol until date at which time his right to collect such support shall permanently terminate this termination_date is absolute and non-modifiable under any circumstances being aware of the above john agrees to pay spousal support to carol in the amount of dollar_figure per month beginning the first month following the sale of the residence close of escrow spousal support shall be due one-half on the first of each and every month and one-half on the 15th of each and every month spousal support shall continue at this amount through date at which time carol’s right to collect spousal support from john will permanently terminate this termination_date is absolute and non-modifiable under any circumstances spousal support shall be payable by wage assignment which shall be issued along with the entry of the agreement as a judgment service of the wage assignment is stayed unless and until john is ten days or more late with any support payment in the event john is ever ten days or more late with any support payment the wage assignment shall be served with no further notice to john the duration of spousal support is non- modifiable and the court will not have jurisdiction to modify the length of time john will pay spousal support to carol specifically the court does not have jurisdiction to award any spousal support payable from john to carol for any period beyond date regardless of the circumstances that may arise and regardless of whether any motion to modify spousal support is filed before on or after date the court also does not have jurisdiction to modify the amount of spousal support payable from john to carol except for two circumstances john’s death prolonged unemployment or john’s disability upon john’s death spousal support will terminate permanently upon john’s prolonged unemployment the court has the jurisdiction to lower the amount of support for the length of the unemployment provided appropriate efforts are being made by john to find employment upon john’s disability the court has the jurisdiction to lower the amount of support for the length of the disability disability is defined as the inability to pursue an occupation because of physical or mental impairment if such a modification is sought by john and ordered by the court the court may increase or decrease the amount of support as the circumstances warrant but under no circumstances does the court have the jurisdiction or the authority to raise spousal support over the amount of dollar_figure per month medical insurance carol acknowledges that she is responsible from sic her own medical insurance and expenses opinion this case is another chapter in the long saga of cases decided by this court involving the failure of parties to divorce settlement agreements to specify what happens to payments should the payee-spouse die see eg berry v commissioner tcmemo_2005_91 kean v commissioner tcmemo_2003_163 affd 407_f3d_186 3d cir hoover v commissioner tcmemo_1995_183 affd 102_f3d_842 6th cir by failing to so specify the divorce litigants simply abdicate making a serious financial decision that others may then make for them as here john and carol both testified in this case and unsurprisingly their testimony was contradictory on most points the testimony of the respective parties was for the most part aimed at supporting explaining or modifying the express terms of the agreement consequently we base our decision solely on the terms of the agreement itself rather than on any extrinsic evidence proffered by the parties’ testimony we must decide whether payments from john to carol in totaling dollar_figure were alimony a property settlement installment or part of a guaranteed stream of payments for a fixed term to carol or her estate in the agreement the payments were specifically denominated spousal support alimony or separate_maintenance payments are taxable to the recipient sec_71 and deductible by the payor sec_215 so the proper characterization of the payments is very significant the correct_tax treatment of any other type of payments periodic or otherwise is not at issue here alimony or separate_maintenance payments are defined in sec_71 which provides sec_71 alimony and separate_maintenance payments a general_rule b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term ‘alimony or separate_maintenance payment’ means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties agree that the requirements of sec_71 b and c have been met they disagree as to whether sec_71 has been met that subparagraph requires that the payor spouse have no liability to make any payment for any period after the death of the payee spouse or to make any substitute therefor after the death of the payee spouse cal fam law code sec west provides sec termination of support order death remarriage except as otherwise agreed by the parties in writing the obligation of a party under an order for the support of the other party terminates upon the death of either party or the remarriage of the other party while the parties made specific provision in the agreement for termination or modification of spousal support in the event of john’s death or prolonged unemployment or disability they made no provision regarding termination of support payments in the event of carol’s death consequently the california statute will apply should she die before date the support obligation of john under the agreement which as previously stated was incorporated by reference into the superior court’s judgment of dissolution will terminate under the california statute if carol dies during the term of his obligation payments which are a property settlement are not taxable to the recipient under sec_71 hoover v commissioner tcmemo_1995_183 affd 102_f3d_842 6th cir petitioner seeks to convince us that this stream of cash payments totaling nearly dollar_figure payable in monthly installments was for carol’s percent ownership_interest in sea supreme there is nothing in the agreement that remotely connects the dollar_figure monthly spousal support payments to carol to her interest in sea supreme the agreement recites that john estimated the value of sea supreme to be in the vicinity of dollar_figure million and that carol agrees with this valuation since previous to the divorce carol owned percent of sea supreme the value of her interest would be in the neighborhood of dollar_figure a far cry from the total support payments carol expected to receive under the agreement the agreement recites under equalization provision that the parties agree that the terms of this agreement constitute a fair and equal division of the assets and debts and that neither party owes an equalization payment to the other the agreement contains a careful division of the marital assets including an agreement that john would receive all of the stock in sea supreme as his sole and separate_property it would be illogical to suppose that the parties intended the spousal support payments to carol to be a disguised form of property payments the agreement recites that each party is aware of the right of each party to receive spousal support from the other party based upon the relative income and needs of the parties and the duration of the marriage there is a presumption under california law that a marriage of years or more is a marriage of long duration cal fam law code sec west the agreement contains under spousal support a carefully detailed spelling out of the parties’ respective rights and obligations with regard to spousal support there is nothing in the agreement that would lead one to conclude either by express statement or inferentially that the payments in question are intended as anything other than support payments by the same token there is nothing in the agreement to suggest that john’s payments to carol are periodic installments on an overall lump-sum obligation no lump-sum amount is referred to anywhere in the agreement nor is there any basis for inferring that such exists we therefore reject petitioner’s arguments on this point the parties dispute whether the burden_of_proof in this case has been shifted to respondent pursuant to sec_7491 sec_7491 imposes the burden_of_proof on respondent if the taxpayer introduces credible_evidence with respect to any factual issue and complies with the requirements of sec_7491 and b to substantiate all items at issue maintain required records and cooperate with reasonable requests of respondent we find it unnecessary to decide whether petitioners have met the prerequisites of sec_7491 because the record in this case is not evenly weighted and the resolution of the issues in controversy does not depend upon which party bears the burden_of_proof we render a decision on the preponderance_of_the_evidence in the record see generally 116_tc_438 goode v commissioner tcmemo_2006_48 we hold that the spousal support payments by john to carol constitute alimony under sec_71 since there is no liability on john’s part to make any such payment for any period after the death of carol the payee spouse as provided by sec_71 to give effect to the foregoing decision will be entered under rule
